Citation Nr: 1715122	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-03 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service condition for an enlarged prostate with increased prostate specific antigen (PSA), to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 20 percent for a service-connected back condition.

4.  Entitlement to a disability rating in excess of 10 percent for a service-connected skin condition, specifically seborrheic and asteatotic dermatitis of the face and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1990.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

In April 2015, the Board remanded the claims for further development.  

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As the appeal is being remanded in part, the appellant will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.

The issues of entitlement to service connection for prostate and psychiatric disorder, and for an increased rating for a skin disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disorder is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or by any incapacitating episodes as defined by VA regulations.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for a low back disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a back disability.  Once service connection is granted the claim is substantiated and additional notice is not required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's VA and private treatment records.  The Veteran underwent VA examinations in July 2011 and July 2015.  Taken together, the examination reports provide the medical information needed to address the rating criteria relevant to the appeal.  Thus, VA's duty to assist has been met.  

II.  Rating of Back Disability

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify various disabilities. 38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The rating decision on appeal granted service connection for thoracolumbar degenerative joint disease with spondylosis and assigned an initial 10 percent rating effective February 25 2011.  The Veteran disagreed with the initial claim.  Following the Board's remand, a September 2015 rating decision increased the initial rating of the service connected low back disability, now characterized as limitation of flexion of the lumbar spine (previously rated as thoracolumbar degenerative joint disease with spondylosis) to 20 percent, also from February 25, 2011.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Disabilities of the spine (other than IVDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2016).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V (2015).

Alternatively, under the IVDS Formula for intervertebral disc syndrome, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.  

The Veteran underwent a VA examination in July 2011. It was indicated that the Veteran had suffered a "waxing and waning course of back pain and strain" since being hit by a bus in 1972.  On examination, forward flexion was to 78 degrees, extension was to 18 degrees, left lateral flexion was to 24 degrees, left lateral rotation was to 22 degrees, right lateral flexion was to 26 degrees and right lateral rotation was to 25 degrees.  The Veteran reported that his back pain was sharp and shooting with some movements, though primarily he had aching and tenderness.  There was muscle spasm, guarding, and localized tenderness, none of which resulted in abnormal gait or abnormal spinal contour.  There was no ankylosis.  The examiner noted that the Veteran had difficulty with tasks requiring long ambulation, lifting and carrying, and long sitting or standing.  His pain level had reduced his ability to concentrate, and he had sought pain management.  The Veteran was noted to be unable to complete some heavy labor tasks about the house.

A VA examination was conducted in July 2015.  The examiner noted the following ranges of motion of the thoracolumbar spine:  forward flexion, zero to 50 degrees; extension, zero to 20 degrees; right lateral flexion, zero to 20 degrees; left lateral flexion, zero to 20 degrees; right lateral rotation, zero to 20 degrees; and left lateral rotation, zero to 20 degrees.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that pain did not result in functional loss.  There was no evidence of pain with weight-bearing.  There was paraspinal tenderness.  There was muscle spasm, guarding, and localized tenderness, none of which resulted in abnormal gait or abnormal spinal contour.  Neurological testing was normal and there were no symptoms of radiculopathy.  Straight leg raising test was negative.  There was no ankylosis, and the examiner stated that the Veteran did not have intervertebral disc syndrome or episodes of bedrest.  The Veteran was noted to use a cane for ambulation constantly.  X-rays showed mild degenerative changes including small spurs and facet joint arthropathy.  Vertebral body heights and disc spaces were maintained.  The examiner noted that function was "limited with any physical activities, long walking, standing, sitting, no chores, or lawn work."  The examiner also noted that the Veteran had mild degenerative disc disease on X-ray, and that any occupational functioning of a physical nature would be limited due to pain.

After considering the medical evidence of record, the Board finds that the Veteran's service-connected low back disorder does not warrant an initial rating in excess of 20 percent at any time during the appeals period.  

The clinical evidence of record does not meet the criteria for the next higher 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  Here, the July 2011 and July 2015 VA examination reports show that the Veteran's forward flexion is beyond the required 30 degrees of limitation, both with pain and without pain, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  

The Board has considered the Veteran's various statements regarding the difficulty he experiences with activities that require stooping or squatting, with getting up and down, and with prolonged sitting.  It has also considered his subjective symptoms, including pain and decreased range of motion, when determining what disability rating is appropriate.  However, the Board concludes that the medical findings of record are of greater probative value than the Veteran's lay assertions, and that the 20 percent rating assigned for the entire period under review adequately addresses his symptomatology.  

Thus, the preponderance of the competent and probative evidence of record is against a finding of an evaluation in excess of a 20 percent rating pursuant to the General Rating Formula.
As noted above, the General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  Here, there is no evidence of bowel or bladder impairment associated with the Veteran's lumbar spine disability.  Furthermore, there is no report of radiating pain into a lower extremity, and the July 2015 examination specifically noted no radiculopathy and negative straight leg raising testing.  

As the evidence of record does not reflect objective findings of a distinct neurological disability associated with the Veteran's low back disability, a separate rating for radiculopathy of the lower extremities, or bladder or bowel impairment, is not warranted.

Next, the Board finds that a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The medical evidence does not reflect the Veteran had incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician and treatment by a physician totaling at least four weeks over the course of a 12-month period during the relevant period.  The July 2015 VA examiner stated that the Veteran did not have intervertebral disc syndrome or episodes of bedrest.  Thus, the provisions of Diagnostic Code 5243 and the IVDS Formula do not provide for a higher rating.  38 C.F.R. § 4.71a.  

The Board has also considered whether the Veteran's low back disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016).  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and subjective symptoms, and provide for additional or more severe symptoms than currently shown by the evidence, such as forward flexion limited to 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine, and neurological manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  In short, given the Veteran's symptoms and the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe his disability picture.  Thus, the first prong of the Court's three-part test has not been met, and remand of the issue decided herein for referral for extraschedular consideration is not required.  See id. at 116; Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120 (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim). 


ORDER

An initial rating in excess of 20 percent for service connected back disability is denied.



REMAND

A remand is required prior to the Board's consideration of the Veteran's remaining claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2015 the Board remanded the Veteran's claim for service connection for a prostate disorder for examination and opinion from "an appropriate specialist" to determine the nature and etiology of any prostate disability.  In July 2015, the Veteran was examined by a certified nurse practitioner.  Thus, as pointed out by the Veteran's representative in an October 2016 informal hearing presentation, the Board's remand directives were not properly complied with.

Similarly, with respect to the claim for service connection for an increased rating for a skin disorder, the Board's remand directive specifically requested an examination and opinion from "a dermatologist."  In July 2015, the Veteran was examined by a certified nurse practitioner.  Again as pointed out by the Veteran's representative in an October 2016 informal hearing presentation, the Board's remand directives were not properly complied with.

Finally, with respect to the VA psychiatric examination conducted in July 2015, the Board finds that the examination is inadequate.  First, the examiner's opinion did not include any discussion or reference to the inservice notations of acute anxiety in May 1966 and situational stress in November 1970.  Additionally, while the examiner diagnosed anxiety disorder, not otherwise specified, she included the following statement at the end of the medical opinion portion of the examination report:  "Opinion from general remarks: I-PTSD."  It is not clear from this statement whether the examiner has diagnosed PTSD.  Based on the above-noted insufficiencies, the Board finds a new medical opinion is necessary prior to adjudication of this matter.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate specialist to determine whether the Veteran has prostate cancer and, if not, to provide an opinion as to the nature and etiology of the Veteran's enlarged prostate with elevated PSA.

The electronic claims file should be made available for review, and the examination report should reflect that such review occurred.  After review of the claims folder and all the medical and lay evidence therein, the examiner should provide an opinion as to the following:

(a) whether the Veteran has prostate cancer.

(b) if the Veteran does not have prostate cancer, whether it is at least as likely that the Veteran's current prostate condition, to include enlarged prostate with elevated PSA, is the result of a disease or injury incurred during his military service, including exposure to herbicides such as Agent Orange, as it is the result of some other cause or factor.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  
If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule the Veteran for a VA psychiatric examination with a suitably qualified psychologist or psychiatrist.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary tests and evaluations should be conducted to provide accurate current diagnoses of any psychiatric disorders currently present, to include PTSD that satisfies the DSM-IV criteria.

Following review of the record and examination of the Veteran, the examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder is/are causally or etiologically related to active duty, to include the Veteran's reported experiences as opposed to being more likely due to some other factor or factors.

The examiner should specifically note the indication of "acute anxiety" and "situational stress" in the Veteran's treatment records and his indication that he was treated for PTSD between 2002 and 2008 prior to the retirement of his counselor.  

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Schedule the Veteran for a skin examination, with a dermatologist, to determine the nature and severity of his seborrheic and asteatotic dermatitis. 

The examiner should review the claims file as well as the criteria for rating skin disorders under 38 C.F.R. § 4.118. 

After a review of the medical and lay evidence of record, the examiner should specifically provide opinions as to the following: 

a) Whether the Veteran's skin condition has resulted in any of the eight characteristics of disfigurement of the head or neck as described in 38 C.F.R. § 4.118, DC 7800.

b) Whether the Veteran's skin condition has resulted in any scarring and, if so, describe the scars, to include their length and width, their contour, their texture and whether they are painful or unstable. 

c) The percentage of the entire body and the percentage of the exposed area affected by the Veteran's skin condition.

d) Whether the Veteran's skin condition requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the frequency and length of that therapy.  All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his skin condition and what impact, if any, those have on his occupational functioning.

The RO should ensure that all information required for rating purposes is provided by the examiner.

4.  Thereafter, the RO should readjudicate the remaining claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


